DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a non-final office action in response to the RCE filed 3/10/2022. Amendments received on 3/10/2022 have been entered. Claims 4, 6, 11, 13, 14 and 18 have been canceled by the applicant. Accordingly claims 1-3, 5, 7-10, 12, 15-17 and 19-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, 15-17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delia et al. (US Pub 2009/0201131) in view of Gray (US Pub 2006/0115797) and further in view of French (US 5,735,742).
As of claims 1, 8 and 15, Delia discloses a method, comprising: 
obtaining a first plurality of identifiers associated with a first plurality of paper currency bills, wherein the first plurality of identifiers are obtained from the first plurality 
determining whether each of the first plurality of identifiers associated with the first plurality of paper currency bills is valid, including comparing each of the first plurality of identifiers associated with the first plurality of paper currency bills to a first set of valid identifiers stored in a database (via comparing the received RFID information with RFID information of genuine currency to check for counterfeit currency; see paragraph [0010] and [0036]-[0037]); and 
Delia does not explicitly state 10determining an owner of the first plurality of paper currency bills, utilizing the first plurality of identifiers, where the owner of the first plurality of paper currency bills is stored in the database.
Gray discloses an RFID system for identifying and tracking currency comprising paper currency with RFID tags (see paragraph [0012]). Gray further discloses the step of reading information from RFID tags on the paper currency and utilizing the information to determine an owner of the paper currency, wherein the owner of the paper currency is stored in a clearinghouse (see paragraphs [ 0012]-[0014]). 
From the teaching of Gray it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Delia to 
With regards to the limitation of “passive radio frequency identification (RFID) tags, Delia discloses an interrogation signal is received by receiver 120 and used to develop power for a response, for example, by rectification of the received interrogation signal (boosted in voltage by a transformer) and storage in a capacitor, a known powering technique used in passive RFID tags. Gray further discloses that RFID tags are either active or a passive, so it would have been obvious to one having ordinary skill in the art to utilize a passive tag on each of the first plurality of paper currency bills since they are cheaper than the active RFID tags. 
Delia further discloses the step of outputting an alert in response to determining that one or more of the first plurality of identifiers associated with the first plurality of paper currency bills is not valid (via alerting the authorities if the bill is not valid; see paraqgrpah [0036]-[0037]). However, it doesn’t explicitly disclose that the alert includes a textual message.
French discloses a method wherein plurality of transponders 13 are interrogated by a reader If any chip crossing any of the antennas is counterfeit (i.e. does not have a valid identification code), or has an unusual transaction history, an appropriate action may be initiated, such as a message on a monitor screen alerting security personnel to the problem, the sounding of an alarm, or the like (see col. 9, lines 45-60).
From the teaching of French it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of Delia and Gray to include the function of outputting an alert including a textual message as taught 
As of claims 2, 9 and 16, Delia discloses the step of electronically recording a value of the first plurality of paper currency bills, and sending the recorded value to a 15central server accessible via a network (via recording denomination of the bills and sending it to a central report collection point 230; see fig. 2; also see paragraph [0035]).  
Gray discloses the step of electronically recording a value of the first plurality of paper currency bills, and sending the recorded value to a 15central server accessible via a network (via transmitting the information to clearing house; see paragraphs [0012]-[0013]) 
As of claim 3, 10 and 17, Delia discloses that the first plurality of paper currency bills is arranged in a stacked configuration (see fig. 2, which shows that the currency 220 is a stacked configuration).  Gray further discloses reading plurality of currency bills inside a bag (see paragraph [0011]). 
As of claim 5, Delia discloses that the first set of valid identifiers includes information identifying where the first plurality of paper currency bills has traveled (via tracking the location/position of the paper currency bills to infer that a given currency bill or the RFID chip therein has been duplicated and that a counterfeit bill is in circulation; see paragraphs [0034] and [0040]).
Gray further discloses that the first set of valid identifiers includes information identifying where the first plurality of paper currency bills has traveled (via recording currency ID, date, time and location; see paragraph [0012] and [0013]).

As of claim 7, Gray discloses that the first set of valid identifiers corresponds to paper currency bills that are known to be valid, and the first set of valid identifiers is included in a database available online from a remote site (via creating a clearinghouse (remote database) to manage one or more databases, attaching RFID tag to items (paper currency bills), scanning the said items, transmitting key information to the clearinghouse, then receiving approval or rejection of the transaction from the clearinghouse; see abstract). 
As of claims 12 and 19, French discloses that the antenna is coupled to a lower surface of a table (via antennas 29 coupled to a lower surface of a table 19; see fig. 1; also see col. 4, lines 62-65).
As of claim 20, Delia discloses each of the first plurality of paper currency bills is positioned directly on top of the remaining plurality of paper currency bills (see fig. 2 which disclose plurality of currency bills 220 on top of each other). Further it is a common knowledge that in cash registers or lockers paper currency bills are positioned directly on top of the other bills.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any combination of the references applied in the prior rejection of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koyama (US Pub 2010/0240446)) discloses the limitations of outputting textual message to alert (see paragraphs [0082], [0092] and [0118]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NABIL H SYED/           Primary Examiner, Art Unit 2683